Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 & 22-23 is/are rejected under 35 U.S.C.103 as being unpatentable over Suzuki et al. (2018/0236891 A1) in view of Ling et al.  (U.S. 2012/0133331 A1).

Regarding claim 1, Suzuki et al. disclose energy storage device 21 management via BMU 30 apparatus as seen in Figs. 4-7 & claims 1-7 comprising: 
a voltage sensor via voltage detection circuit 44 that detects a voltage of an energy storage device  21 (see par. 0064); 
a memory  34 in which information on a correlation between the voltage and a residual capacity of an energy storage device 21  (see par. 0066-0068) which is a ratio of the residual capacity and a reference capacity  is stored (see Fig. 7, steps S11-S17 &  par. 0077); and 
an information processing unit 33 (see 0064), wherein the information processing unit 33 obtains a state of charge (SOC) of the energy storage device 21 based on the voltage detected by the voltage sensor and the information stored in the memory 34 (see pars. 0083-0085), and the information processing unit 33 determines a state of the energy storage device 21 based on a comparison between state of charge obtained by another method (see Steps S17-S20 & pars. 0078 & 0090-0093, wherein comparing the unused energy storage device □ and the deteriorated energy storage device □ against each other, the variation region I and the small-variation region II in which the residual capacity is smaller than that in the variation region III show little variations in capacity in accordance with deterioration of the energy storage device 21).
Suzuki et al. fail to disclose that the converted state of charge (SOC) is a ratio of the residual capacity and a reference capacity, wherein the reference capacity being set to predetermined amount less than the residual capacity at a full charge of the energy storage device. 
In related art, US 2012/0133331 A1 to Ling et al.  discloses a battery management via BMU 30 method, and more particularly, relates to a method for checking and modulating capacity and power of a battery (see Figs. 1-4) for electric car battery wherein the converted SOC is a ratio of the residual capacity and a reference capacity, wherein the reference capacity being set to predetermined amount less than the residual capacity at a full charge of the energy storage device (see pars. 0029-0031, a voltage difference and the output electric capacity difference at a reference residual capacity of the battery are calculated, and a point corresponding to a ratio of the two ratios and greater than a threshold value is used as a first characteristic point, wherein the ratio at the reference residual capacity and the ratio at the current sampling point position is based on reference capacity; the ratio of the two ratios of the difference if the threshold value is judged that the current sampling point is the first characteristic point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the residual capacity of the energy storage device 21 taught by Suzuki et al. to be a ratio of the residual capacity and a reference capacity as taught by Ling et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to enables the SOC to be acquired directly based on the voltage of the energy storage device 21 to improve voltage sensor that detects a voltage of an energy storage device 21 more accuracy (see Ling’s pars. 0043-0045).

    PNG
    media_image1.png
    504
    650
    media_image1.png
    Greyscale

As to claim 2, Suzuki et al. disclose wherein the state of charge SOC obtained by another method is a state of charge integrated based on measurement of current input into or output from the energy storage device 21  (see 0069, wherein storage devices 21 based on the output of the current detecting resistor 41, the voltage detecting circuit 31, and the like. Upon detecting any abnormality, the CPU 33 activates the current breaking apparatus 42, thereby preventing the assembled battery 20 from malfunctioning) .

    PNG
    media_image2.png
    707
    512
    media_image2.png
    Greyscale

As to claim 3, Suzuki et al. disclose in Figs. 7 & par. 0083 wherein the information processing unit 33 further determines the state of the energy storage device 21 from an amount of change in a voltage value of the energy storage device 21 relative to an amount of change in the state of charge in a predetermined capacity more than the reference capacity and less than the residual capacity at the full charge the energy storage device 21 via battery 20 (see par. 0090). 

As to claim 4, the method of operating the storage capacity management via BMU system 30 is shown in the flowcharts Figs. 5-7 of Suzuki et al. disclose  
obtaining a state of charge (SOC) of an energy storage device 21 and a capacity obtained from a voltage of the energy storage device 21 (see pars. 0066-0070); and
determining a state of the energy storage device 21 based on a comparison between the state of charge in accordance with a capacity obtained from the voltage (see S15-S20 of Fig. 7 & pars. 0053 & 0076) of the energy storage device 21 and a state of charge obtained by another method in a region that the energy storage device 21 has a capacity less than the reference capacity (see pars. 0078 & 0090-0093, wherein comparing the unused energy storage device and the deteriorated energy storage device against each other, the variation region I and the small-variation region II in which the residual capacity is smaller than that in the variation region III show little variations in capacity in accordance with deterioration of the energy storage device 21).
Suzuki et al. fail to disclose the step wherein “obtaining a state of charge of an energy storage device 21 based on a voltage detected by a voltage sensor and a ratio of a reference capacity” and “the energy storage device 21 has a capacity equal to or less than the reference capacity where the capacity is less likely to deteriorate”. 
In related art, US 2012/0133331 A1 to Ling et al. discloses a battery management via BMU method, and more particularly, relates to a method for checking and modulating capacity and power of a battery (see Figs. 1-4) for electric car battery having a step of the residual capacity of the energy storage device is a ratio of the residual capacity and a reference capacity, wherein the reference capacity being set to predetermined amount less than the residual capacity at a full charge of the energy storage device (see pars. 0029-0031, a voltage difference and the output electric capacity difference at a reference residual capacity of the battery are calculated, and a point corresponding to a ratio of the two ratios and greater than a threshold value is used as a first characteristic point, wherein the ratio at the reference residual capacity and the ratio at the current sampling point position is based on reference capacity; the ratio of the two ratios of the difference if the threshold value is judged that the current sampling point is the first characteristic point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the taught by Suzuki et al. to be as taught by Ling et al. One would be motivated to make such a modification in order to enables the SOC to be acquired directly based on the voltage of the energy storage device 21 to improve voltage sensor that detects a voltage of an energy storage device 21 more accuracy (see Ling’s pars. 0043-0045).

Regarding claim 5, Suzuki et al. disclose an energy storage device management via BMU 30 apparatus comprising: 
a memory  34 in which information on a correlation between the voltage and a residual capacity of an energy storage device 21  (see S11-S14 & par. 0066-0068) which is a ratio of the residual capacity and a reference capacity  is stored (see pars. 0077 ); and 
an information processing unit 33, wherein the information processing unit obtains a state of charge (SOC) of the energy storage device 21 based on voltage detected by the voltage sensor and the information stored in the memory 34 (see pars. 0066-0068), wherein
the information processing unit 33 obtains a state of charge (SOC) of the energy storage device 21 based on the voltage detected by the voltage sensor and the information stored in the memory 34 (see pars. 0083-0085), and the information processing unit determines a state of the energy storage device 21 based on a comparison between state of charge obtained by another method (see S18-S22 & pars. 0078 & 0090-0093, wherein comparing the unused energy storage device and the deteriorated energy storage device against each other, the variation region I and the small-variation region II in which the residual capacity is smaller than that in the variation region III show little variations in capacity in accordance with deterioration of the energy storage device 21).
Suzuki et al. fail to disclose the residual capacity of the energy storage device 21 is a ratio of the residual capacity and a reference capacity, wherein the reference capacity being set to predetermined amount less than the residual capacity at a full charge of the energy storage device. 
In related art, US 2012/0133331 A1 to Ling et al.  discloses a battery management via BMU 30 method, and more particularly, relates to a method for checking and modulating capacity and power of a battery (see Figs. 1-4) for electric car battery having a step of the residual capacity of the energy storage device is a ratio of the residual capacity and a reference capacity, wherein the reference capacity being set to predetermined amount less than the residual capacity at a full charge of the energy storage device (see pars. 0029-0031, a voltage difference and the output electric capacity difference at a reference residual capacity of the battery are calculated, and a point corresponding to a ratio of the two ratios and greater than a threshold value is used as a first characteristic point, wherein the ratio at the reference residual capacity and the ratio at the current sampling point position is based on reference capacity; the ratio of the two ratios of the difference if the threshold value is judged that the current sampling point is the first characteristic point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the residual capacity of the energy storage device 21 taught by Suzuki et al. to be a ratio of the residual capacity and a reference capacity as taught by Ling et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to enables the SOC to be acquired directly based on the voltage of the energy storage device 21 to improve voltage sensor that detects a voltage of an energy storage device 21 more accuracy (see Ling’s pars. 0043-0045).

Regarding claim 6, Suzuki et al. disclose an energy storage device 21 management via BMU 30 apparatus comprising: 
a memory  34 in which information on a correlation between the voltage and a residual capacity of an energy storage device 21  (see par. 0066-0068) which is a ratio of the residual capacity and a reference capacity  is stored (see S11-S14 of Fig. 7 &  pars. 0077 ); and 
an information processing unit 33, wherein the information processing unit obtains a state of charge (SOC) based of the energy storage device 21 based on the voltage detected by the voltage sensor and the information stored in the memory 34 (see pars. 0078 & 0090-0093, wherein comparing the unused energy storage device and the deteriorated energy storage device against each other, the variation region I and the small-variation region II in which the residual capacity is smaller than that in the variation region III show little variations in capacity in accordance with deterioration of the energy storage device 21).
and the information processing unit 33 determines a state of the energy storage device 21 based on a comparison between a threshold acquired in advance (see par. 0053, 0076 & 0078) and voltage value information via V of 44 of the energy storage device 21 acquired from the voltage sensor 44 in a state of charge more than a state of charge based on the ratio (see pars. 0094-0096 & 0102-0107).
Suzuki et al. fail to disclose the residual capacity of the energy storage device is a ratio of the residual capacity and a reference capacity, wherein the reference capacity being set to predetermined amount less than the residual capacity at a full charge of the energy storage device. 
In related art, US 2012/0133331 A1 to Ling et al.  discloses a battery management via BMU 30 method, and more particularly, relates to a method for checking and modulating capacity and power of a battery (see Figs. 1-4) for electric car battery having a step of the residual capacity of the energy storage device is a ratio of the residual capacity and a reference capacity, wherein the reference capacity being set to predetermined amount less than the residual capacity at a full charge of the energy storage device (see pars. 0029-0031, a voltage difference and the output electric capacity difference at a reference residual capacity of the battery are calculated, and a point corresponding to a ratio of the two ratios and greater than a threshold value is used as a first characteristic point, wherein the ratio at the reference residual capacity and the ratio at the current sampling point position is based on reference capacity; the ratio of the two ratios of the difference if the threshold value is judged that the current sampling point is the first characteristic point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the residual capacity of the energy storage device 21 taught by Suzuki et al. to be a ratio of the residual capacity and a reference capacity as taught by Ling et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to enables the SOC to be acquired directly based on the voltage of the energy storage device to improve voltage sensor that detects a voltage of an energy storage device more accuracy (see Ling’s pars. 0043-0045).

As to claim 7, Suzuki et al. disclose wherein the voltage value information comprises a voltage change value in a predetermined period via timer 35 (see pars. 0070-0073, also Figs. 5-6 & 0068).

Regarding claim 8, Suzuki et al. disclose an energy storage device 21 management via BMU 30 method as seen in Figs. 1-6 comprising: 
obtaining a state of charge SOC of an energy storage device 21 based a voltage detected by a voltage sensor of the energy storage device 21 (see par. 0051-0053) and a capacity 30 obtained from the voltage V of 44 of the energy storage device 21 (see par. 0066-0068); and 
determining a state of the energy storage device 21 based on a comparison between a threshold acquired in advance and voltage value information of the state of charge in a region more than a region in which the energy storage device 21 (see pars. 0078 & 0090-0093, wherein comparing the unused energy storage device and the deteriorated energy storage device □ against each other, the variation region I and the small-variation region II in which the residual capacity is smaller than that in the variation region III show little variations in capacity in accordance with deterioration of the energy storage device 21).
Suzuki et al. fail to disclose the step wherein “obtaining a state of charge of an energy storage device based on a voltage detected by a voltage sensor and a ratio of a reference capacity” and “the energy storage device 21 has a capacity equal to or less than the reference capacity where the capacity is less likely to deteriorate”. 
In related art, US 2012/0133331 A1 to Ling et al. discloses a battery management via BMU 30 method, and more particularly, relates to a method for checking and modulating capacity and power of a battery (see Figs. 1-4) for electric car battery having a step of the residual capacity of the energy storage device is a ratio of the residual capacity and a reference capacity, wherein the reference capacity being set to predetermined amount less than the residual capacity at a full charge of the energy storage device 21 (see pars. 0029-0031, a voltage difference and the output electric capacity difference at a reference residual capacity of the battery are calculated, and a point corresponding to a ratio of the two ratios and greater than a threshold value is used as a first characteristic point, wherein the ratio at the reference residual capacity and the ratio at the current sampling point position is based on reference capacity; the ratio of the two ratios of the difference if the threshold value is judged that the current sampling point is the first characteristic point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the taught by Suzuki et al. to be as taught by Ling et al. One would be motivated to make such a modification in order to enables the SOC to be acquired directly based on the voltage of the energy storage device 21 to improve voltage sensor that detects a voltage of an energy storage device 21 more accuracy (see Ling’s pars. 0043-0045).

As to claim 9, Suzuki et al. disclose wherein the energy storage device 21 comprises a lithium ion secondary battery melding lithium iron phosphate as a positive active material (see par. 0051, wherein The energy storage devices 21 each may be, for example, a lithium ion battery using a negative active material of a graphite-based material such as graphite, easily graphitizable carbon, less graphitizable carbon, or the like, and a positive active material of iron phosphate such as lithium iron phosphate. Such an energy storage device 21 shows, for example, correlation between an open circuit voltage OCV and a state of charge SOC shown in FIG. 5 referred to as a “SOC-OCV correlation” as shown in FIGS. 5 and 6, with the SOC-OCV correlation, the state of charge of the energy storage device 21 can be divided into the following five regions).

As to claims 10, Suzuki et al. disclose wherein the lithium ion secondary battery includes soft carbon as a negative active material (see par. 0051, wherein a lithium ion battery using a negative active material of a graphite-based material such as graphite, easily graphitizable carbon, less graphitizable carbon, or the like, and a positive active material of iron phosphate such as lithium iron phosphate).

As to claim 11, Suzuki et al. disclose a memory 34 in which information on a correlation between the voltage 44 and a residual capacity of an energy storage device 21 is stored (see pars. 0052-0057, 0105-0106 & 0109-0110, wherein the memory 34 may store an intermediate determination voltage ratio map every time the SOC of the battery 20 takes a different intermediate SOC in value. The memory 34 may store, in place of the intermediate determination voltage ratio map, a function of the intermediate determination voltage ratio which uses the temperature of the battery 20 as a variable every time the capacity of the battery 20 is the upper or lower capacity).

As to claim 12, Suzuki et al. disclose a memory 34 in which information on a correlation between the voltage 44 and the SOC is stored (see pars. 0052-0057, 0105-0106 & 0109-0110, wherein the memory 34 may store an intermediate determination voltage ratio map every time the SOC of the battery 20 takes a different intermediate SOC in value. The memory 34 may store, in place of the intermediate determination voltage ratio map, a function of the intermediate determination voltage ratio which uses the temperature of the battery 20 as a variable every time the capacity of the battery 20 is the upper or lower capacity).

As to claim 13, Suzuki et al. disclose wherein the energy storage device 21 comprises a lithium ion secondary battery including lithium iron phosphate as a positive active material (see par. 0051, wherein a lithium ion battery using a negative active material of a graphite-based material such as graphite, easily graphitizable carbon, less graphitizable carbon, or the like, and a positive active material of iron phosphate such as lithium iron phosphate).

As to claims 14, Suzuki et al. disclose wherein the lithium ion secondary battery includes soft carbon as a negative active material (see par. 0051, wherein a lithium ion battery using a negative active material of a graphite-based material such as graphite, easily graphitizable carbon, less graphitizable carbon, or the like, and a positive active material of iron phosphate such as lithium iron phosphate).

As to claim 15, Suzuki et al. disclose a memory 34 in which information on a correlation between the voltage 44 and a residual capacity of an energy storage device 21 is stored (see pars. 0066, 0068 & 0077).

As to claim 16, Suzuki et al. disclose a memory 34 in which information on a correlation between the voltage 44 and the SOC is stored (see pars. 0066, 0068 & 0077, wherein memory 34 stores various programs such as a program for managing the energy storage devices 21 or the assembled battery 20, a state estimation program for estimating deterioration or any abnormal state of the energy storage devices 21 and the assembled battery 20, and data required in executing the programs (the actual capacity of the energy storage devices 21, the allowable deterioration value, and the like).

As to claim 17, Suzuki et al. disclose wherein the energy storage device 21 comprises a lithium ion secondary battery including lithium iron phosphate as a positive active material (see par. 0051, wherein a lithium ion battery using a negative active material of a graphite-based material such as graphite, easily graphitizable carbon, less graphitizable carbon, or the like, and a positive active material of iron phosphate such as lithium iron phosphate).

As to claims 18, Suzuki et al. disclose wherein the lithium ion secondary battery includes soft carbon as a negative active material (see par. 0051, wherein a lithium ion battery using a negative active material of a graphite-based material such as graphite, easily graphitizable carbon, less graphitizable carbon, or the like, and a positive active material of iron phosphate such as lithium iron phosphate).

As to claim 19, Suzuki et al. disclose a memory 34 in which information on a correlation between the voltage 44 and a residual capacity of an energy storage device 21 is stored (see pars. 0090-0092, wherein memory 34 stores various programs such as a program for managing the energy storage devices 21 or the assembled battery 20, a state estimation program for estimating deterioration or any abnormal state of the energy storage devices 21 and the assembled battery 20, and data required in executing the programs (the actual capacity of the energy storage devices 21, the allowable deterioration value, and the like).

As to claim 20, Suzuki et al. disclose a memory 34 in which information on a correlation between the voltage 44 and the SOC is stored (see pars. 0090-0092, wherein memory 34 stores various programs such as a program for managing the energy storage devices 21 or the assembled battery 20, a state estimation program for estimating deterioration or any abnormal state of the energy storage devices 21 and the assembled battery 20, and data required in executing the programs (the actual capacity of the energy storage devices 21, the allowable deterioration value, and the like).

As to claim 22, Suzuki et al. disclose the information processing unit 33 determines the state of the energy storage device 21 from an amount of change in a voltage value of the energy storage device relative to an amount of change in the state of charge SOC in a predetermined capacity more than the reference capacity (see Fig. 7, par. 0082, wherein CPU 33 measures the actual capacity of the energy storage devices 21 at an unused time point and the residual capacity-OCV correlation at this time point (S13), and calculates the capacity difference (the capacity variations) between the reference device which is the energy storage device 21 whose actual capacity is the smallest and each of the other energy storage devices 21 as the capacity difference at the first position) and less than the residual capacity at the full charge in the region that the energy storage device has the capacity equal to or less than the reference capacity, from the measurement of the OCV (see Fig. 5, par. 0052, wherein in regions II and IV of the five regions, the variations in OCV of an energy storage device 21 have a slope of less than a predetermined value relative to the SOC. That is, the variations in OCV are extremely small relative to the variations in SOC (hereinafter, these regions are referred to as “the small-variation regions” II, IV). Specifically, a small-variation region is, for example, a region where the variations in OCV are from 2 to less than 6 [mV] relative to a variation of 1[%] in SOC),
wherein the capacity is less likely to deteriorate, the state of the energy storage device based on the comparison between the state of charge and the state of charge obtained by another method (see pars. 0066 & 76, wherein energy storage device 21 and the deteriorated energy storage device 21 are compared against each other based on the SOC-OCV correlation in which the X-axis of Fig. 7 indicates a SOC [%], SOC 0[%] and SOC 100[%] become the same in position in the SOC-OCV correlation).
As to claim 23, Suzuki et al. disclose wherein the ratio of the residual capacity to the reference capacity has been stored and the converted SOC has immediately been determined from the OCV with reference to the obtained information (see par. 0083, wherein the CPU 33 stores, in the memory 34 of the BMU 30, the relationship between the variation region III in the residual capacity-OCV correlation of the energy storage devices 21 and the capacity difference between the reference device and each of the other energy storage devices 21 corresponding to the variation region III),
wherein the determining the state of the energy storage device is from an amount of change in a voltage value of the energy storage device relative to an amount of change in the state of charge in a predetermined capacity more than the reference capacity and less than the residual capacity at the full charge (see Fig. 8, par. 101, wherein the relationship of residual capacity-OCV correlation (the SOC-OCV correlation), when the variation curves of the energy storage devices 21 are aligned at the position of the full-charge state as shown in FIGS. 8 and 11),
wherein the determining of the energy storage device is based on the comparison between the threshold acquired in advance and the voltage value information of the state of charge in the region where the converted SOC is 100% or less, in which the energy storage device has a capacity equal to or less than the reference capacity, from the measurement of the OCV (open circuit voltage)-charge capacity (Ah), where the capacity is less likely to deteriorate (see Fig. 10, par. 0087, wherein the CPU 33 charges the energy storage devices 21 while adjusting the charging with the discharge circuits 44 so as to reduce the difference in charge amount among the energy storage devices 21, until the SOC of every energy storage device 21 attains 100[%] (the full-charge state) (S15). When the energy storage devices 21 are unused since manufacture, when the assembly of the energy storage apparatus 10 is completed, the CPU 33 charges the energy storage devices 21 while adjusting the charging with the discharge circuits 44 until the SOC of every energy storage device 21 attains 100[%] “the full-charge state”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach alone or in combination of “a first battery and a second battery, wherein the maximum charging capacity at which a cell voltage of the secondary battery is set as the reference capacity, wherein the information processing unit determines, in the region of the second battery where the SOC as a ratio to a predetermined capacity such that the energy storage device has the capacity equal to or less than the reference capacity corresponding to the measurement of an open circuit voltage of the charge capacity, wherein the capacity is less likely to deteriorate, the state of the energy storage device based on the comparison between the state of charge and the state of charge obtain by the state of charge integrated based on measurement of current input into or output from the energy storage device.”

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Q. Nguyen/- Art 2866
			June 6, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858